DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/095,284 filed on November 11th, 2020. Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 5 (preamble), please change the recitation of “The differential of the claim 4” to - - The axle assembly of the claim 4 - - to correct the minor informality.

	Regarding Claim 7 (line 3), please change the recitation of “measure the strain of the first housing portion” to - - measure [[the]] a strain of the first housing portion - - to establish antecedent basis.

	Regarding Claim 12 (line 2), please change the recitation of “a bottom of the receiving hole to measure the strain thereof” to - - a bottom of the receiving hole to measure [[the]] a strain thereof - - to establish antecedent basis.

Claim 14 (lines 3-4), please change the recitation of “to measure the strain in the receiving hole” to - - to measure [[the]] a strain in the receiving hole - - to establish antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dewa et al. (US 10,837,544), hereinafter Dewa, in view of Stoiber et al. (US 2015/0057897), hereinafter Stoiber.

Regarding Claim 1, Dewa teaches an axle assembly (Fig. 2, “axle assembly” 8) coupled to a drive shaft (“drive shaft” 11), the axle assembly comprising: 
a first axle unit (“first housing component” 31); 
5a second axle unit (“second housing component” 32); 
a differential (“differential” 13) coupled to the first axle unit (31) and the second axle unit (32) therebetween; 
an axle housing (“axle housing” 16); 
a drive pinion (“drive pinion gear” 18) positioned within the axle housing (16); 
10a ring gear (“bevel gear” 12) engaged with the drive pinion (18) and driven by the drive pinion (18) to rotate; 
“differential case” 21) attached to the ring gear (12) and configured to rotate with the ring gear (12); 
a differential pinion (“differential pinion gear” 22) coupled to the carrier (21) operable to rotate with the ring 15gear (12) and to self-rotate about a differential pinion axis (“axle axis” Ax1); 
a first side gear (“first side gear” 24) and a second side gear (“second side gear” 25) respectively engaged with the differential pinion (22) and driven by the differential pinion (22); 
a first axle shaft (“first axle shaft” 14) coupled to and rotating with the first side gear (24); 
a second axle shaft (“second axle shaft” 15) coupled to and rotating with the second side gear (25); 
20a first bearing (Fig. 4, “first central bearing” 42) coupled to the axle housing (Fig. 2, 16) and rotatable with the carrier (Fig. 4, 21); 
a first bearing support (“first support member” 41) coupled to the axle housing (Fig. 2, 16) and configured to support the first bearing (Fig. 4, 42). 
 Dewa does not teach “a torque sensing assembly coupled to at least one of the axle housing and the first bearing support operable to measure a strain thereof resulted from a separation 25force created between the drive pinion and the ring gear”.
Stoiber teaches a torque sensing assembly (Fig. 5, “strain sensor” 30) coupled to at least one axle housing (“housing” 8) and a first bearing support (“second portion” 9b) operable to measure a strain thereof resulted from a separation force created between a drive pinion (“axle shaft” 16) and a ring gear (“ring gear” 24; [0035] - “In a preferred embodiment, the strain gauge sensor 30 is attached by four screws or bolts 31 to the trumpet housing 9 at an inclined angle to the rotational axis Z in an area where space is available and deformation is sufficient”).
“To improve efficiency and reduce damage to the ground during operation, modern tractors may be equipped with tyre pressure control systems or efficiency control systems as described in applicant's co-pending UK patent application No. GB1112568.9 and GB 1112569.7 filed on 22.07.2011. In operation, these systems require a precise knowledge of the wheel load of each wheel or axle to enable, for example, the adjustment of tyre pressures without exceeding the tyre capability, or the generation of an optimised load distribution profile to provide guidance to the operator on ballasting of the tractor” [0002].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the torque sensing assembly taught by Stoiber in the axle assembly taught by Dewa, such that “a torque sensing assembly coupled to at least one of the axle housing and the first bearing support operable to measure a strain thereof resulted from a separation 25force created between the drive pinion and the ring gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of monitoring strain in the axle assembly taught by Dewa in order to promote a longer service life.

Regarding Claim 2, Dewa and Stoiber teach the axle assembly of claim 1, 
Stoiber teaches wherein the torque sensing assembly (Fig. 5, 30) includes a first strain gage (30) and a second strain gage (Fig. 8, 60) positioned on the first bearing support (Fig. 5, 9b).

Regarding Claim 6, Dewa and Stoiber teach the axle assembly of claim 1, 
Dewa teaches wherein a distance between the first side 10gear (Fig. 2, 24) and the ring gear (12) being closer than a distance between the second side gear (25) and the ring gear (12).  

Regarding Claim 8, Dewa and Stoiber teach the axle assembly of claim 1, 
Dewa teaches wherein the first bearing support (Fig. 4, 41) protrudes a first outer ring portion (outer ring portion of 41) coupled to a first outer race of the first bearing (42).  

Regarding Claim 9, Dewa and Stoiber teach the axle assembly of claim 1, 
Dewa teaches wherein the axle housing (Fig. 2, 16) includes a differential housing portion (“central housing component” 33) of the differential (13), and 
the differential housing portion (Fig. 4, 33) 20includes a first differential side plate (“first central flange” 331) to which the first bearing support (41) is coupled.  

Regarding Claim 15, Dewa teaches a differential (Fig. 2, 13) of an axle assembly (8), comprising: 
a differential housing portion (33); 
a drive pinion (18) positioned within the differential housing portion (33); 
10a ring gear (12) engaged with the drive pinion (18) and driven by the drive pinion (18) to rotate; 
a carrier (21) attached to the ring gear (12) and configured to rotate with the ring gear (12); 
a differential pinion (22) coupled to the carrier (21) operable to rotate with the ring gear (12) and to self-rotate about a differential pinion axis (Ax1); 
a first side gear (24) and a second side gear (25) respectively engaged with the differential 15pinion (22) and driven by the differential pinion (22); 
a first bearing (Fig. 4, 42) coupled to the differential housing portion (33) and rotatable with the carrier (21); 

Dewa does not teach “20a torque sensing assembly coupled to the first bearing support and operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear”.
Stoiber teaches a torque sensing assembly (Fig. 5, 30) coupled to a first bearing support (9b) operable to measure a strain thereof resulted from a separation force created between a drive pinion (16) and a ring gear (24; see [0035]).
Stoiber also teaches “To improve efficiency and reduce damage to the ground during operation, modern tractors may be equipped with tyre pressure control systems or efficiency control systems as described in applicant's co-pending UK patent application No. GB1112568.9 and GB 1112569.7 filed on 22.07.2011. In operation, these systems require a precise knowledge of the wheel load of each wheel or axle to enable, for example, the adjustment of tyre pressures without exceeding the tyre capability, or the generation of an optimised load distribution profile to provide guidance to the operator on ballasting of the tractor” [0002].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the torque sensing assembly taught by Stoiber in the axle assembly taught by Dewa, such that “a torque sensing assembly coupled to the first bearing support and operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of monitoring strain in the axle assembly taught by Dewa in order to promote a longer service life.

Regarding Claim 16, Dewa and Stoiber teach the differential of the axle assembly of claim 15, 


Regarding Claim 17, Dewa teaches a differential (Fig. 2, 13) of an axle assembly (8), comprising: 
a differential housing portion (33); 
a drive pinion (18) positioned within the differential housing portion (33); 
a ring gear (12) engaged with the drive pinion (18) and driven by the drive pinion (18) to rotate; 
30a carrier (21) attached to the ring gear (12) and configured to rotate with the ring gear (12); 16Attorney Docket No. P30210-US-ORD 
a differential pinion (22) coupled to the carrier (21) operable to rotate with the ring gear (12) and to self-rotate about a differential pinion axis (Ax1); 
a first side gear (24) and a second side gear (25) respectively engaged with the differential pinion (22) and driven by the differential pinion (22); 
5a first bearing (Fig. 4, 42) coupled to the differential housing portion (33) and rotatable with the carrier (21); 
a first bearing support (41) coupled to the differential housing portion (33) and configured to support the first bearing (42); 
Dewa does not teach “a torque sensing assembly coupled to the differential housing portion and 10operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear”.
Stoiber teaches a torque sensing assembly (Fig. 5, 30) coupled to a differential housing portion (9) and operable to measure a strain thereof resulted from a separation force created between a drive pinion (16) and a ring gear (24; see [0035]).
“To improve efficiency and reduce damage to the ground during operation, modern tractors may be equipped with tyre pressure control systems or efficiency control systems as described in applicant's co-pending UK patent application No. GB1112568.9 and GB 1112569.7 filed on 22.07.2011. In operation, these systems require a precise knowledge of the wheel load of each wheel or axle to enable, for example, the adjustment of tyre pressures without exceeding the tyre capability, or the generation of an optimised load distribution profile to provide guidance to the operator on ballasting of the tractor” [0002].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the torque sensing assembly taught by Stoiber in the axle assembly taught by Dewa, such that “a torque sensing assembly coupled to the differential housing portion and 10operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of monitoring strain in the axle assembly taught by Dewa in order to promote a longer service life.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dewa (US 10,837,544), in view of Stoiber (US 2015/0057897), and in view of Walker (US 2006/0070464).

Regarding Claim 7, Dewa and Stoiber teach the axle assembly of claim 1. 
Dewa and Stoiber do not teach “wherein the torque sensing assembly includes a third strain gage coupled to a first housing portion of the first axle unit and operable to measure the strain of the first housing portion when the first axle unit is in 15operation”.
Walker teaches a torque sensing assembly (Fig. 1, “sensor beam” 18) includes a strain gage (Fig. 2, “strain gauges” 50) coupled to a housing portion (Fig. 1, “housing” “A system for sensing the load carried in a structural member by attaching a load cell to a neutral axis of bending. Small deflections along an arc of bending create a desirable signal level via mechanical amplification. A load sensor is adapted for mounting on an axle that deviates from a neutral axis when under a load”).
Walker also teaches “It is therefore the primary objective of the present invention to provide an improved sensor beam with increased utility due to reduced size and increased output signal proportional to load due to mechanical amplifications” [0010].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the torque sensing assembly taught by Walker in the axle assembly taught by Dewa and Stoiber, such that “wherein the torque sensing assembly includes a third strain gage coupled to a first housing portion of the first axle unit and operable to measure the strain of the first housing portion when the first axle unit is in 15operation”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of monitoring strain in the axle unit taught by Dewa in order to promote a longer service life.

Allowable Subject Matter
Claims 3-5, 10-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Kelley (US 7,357,748), Heckenkamp (US 4,173,259) and Takahashi (US 2005/0081649) listed in the attached "Notice of References Cited" disclose similar axle assemblies comprising strain measuring devices related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659